DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Yoon (US Pub. 2014/0354139 A1) in view of Heo (US Pub. 2016/0226030 A1)
In re claim 1, Yoon shows (figs. 1, 2) a display device, comprising:  a circuit layer (under 110); an insulating layer (110) on the circuit layer; a pixel defining layer (130) on the insulating layer, the pixel defining layer having an opening (OP1); a first electrode (120) on the insulating layer: a light blocking layer (140) including a first part that overlaps the first electrode in the opening; at least one organic layer (150) in the opening and on the first electrode; a second electrode (160) on the at least one organic layer and the pixel defining layer; an encapsulating layer on the second electrode, and the encapsulating layer overlaps the at least one organic layer and the pixel defining layer. Yoon shows all of the elements of the claims except an input sensor on the encapsulating layer; and an optical member on the input sensor which Heo discloses (fig. 4; [0056-0059]) to complete a display panel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the light emitting device of Yoon by adding a sensor and optical element as taught by Heo to complete a display panel. 
In re claims 2-17, the combination of Yoon and Heo disclose the remaining elements of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815